Citation Nr: 0612294	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-38 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to November 
1957.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In January 2006, the appellant testified before the 
undersigned Acting Veterans Law Judge (VLJ) at the RO and on 
the record she withdrew her appeal of the issue of 
entitlement to accrued benefits.  Therefore, the issue is no 
longer for appellate consideration.  A transcript of that 
hearing is of record and associated with the claims files.  


FINDINGS OF FACT

1.  The veteran died in February 2004, at age 73, due to 
acute pancreatitis, due to endoscopic retrograde 
cholangiopancreatography (ERCP); cardiomyopathy was 
identified as a significant condition contributing to his 
death.

2.  At the time of his death, service connection was in 
effect for major depression, which was evaluated as 100 
percent disabling; service connection had also been 
established for residuals of a left infraorbital area 
fracture, with involvement of the 5th cranial nerve, 
manifested by headaches and rated as 50 percent disabling.

3.  There is no competent evidence showing that any service- 
connected disability or incident of service was the primary 
or a contributory cause of the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  

With respect to VA's duty to notify, the RO sent a letter to 
the appellant in April 2004, which asked her to submit 
certain information, and informed her of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate her claim.  In accordance with the requirements 
of the VCAA, the letter informed the appellant what evidence 
and information VA would be obtaining, and essentially asked 
the appellant to send to VA any information she had to 
process the claim.  The letter also explained that VA would 
make reasonable efforts to help her get evidence such as 
medical records, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  VA informed the appellant what she needed to show 
for service connection for the cause of the veteran's death.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim.  
It is noted that the appellant was also provided with the 
text of 38 C.F.R. § 3.159, from which the United States Court 
of Appeals for Veterans Claims (Court) took the fourth 
notification element, in the statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the April 2004 letter was sent to the appellant 
prior to the issuance of the June 2004 rating decision.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the appellant, and for which she 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records and a VA 
medical opinion.  A transcript of the appellant's testimony 
at her personal hearing is also of record.  The appellant has 
not alleged that there are any other outstanding medical 
records.  Accordingly, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, any questions as to the appropriate disability ratings 
or effective dates to be assigned are rendered moot.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran died in February 2004.  The death 
certificate listed the cause of death as acute pancreatitis 
due to ERCP.  Cardiomyopathy was noted to be a significant 
condition contributing to death but not resulting in the 
underlying cause.  

A February 2004 VA discharge summary shows that the veteran 
was admitted to the surgical intensive care unit with 
complaints of nonradiating left upper quadrant pain after 
having undergone an ERCP earlier in the day.  During his 
hospitalization, the veteran coded and was resuscitated.  
However, he continued to do poorly and later expired.  The 
discharge summary indicates diagnoses at the time of his 
death included acute pancreatitis after ERCP, cholelithiasis, 
choledocholithiasis and gallstone pancreatitis.  

At the time of his death, the veteran had the following 
service-connected disabilities: major depression, rated as 
100 percent disabling; and residuals of a left infraorbital 
area fracture, with involvement of the 5th cranial nerve, 
manifested by headaches and rated as 50 percent disabling.

The appellant argues that the veteran's major depression 
contributed to his death.  In support of her contentions, she 
submitted a June 2004 letter from a treating VA physician.  
The VA physician indicates that she evaluated the veteran for 
abdominal pain and diagnosed choledochilithiasis and 
pancreatitis in February 2004.  She states that he also had 
an enlarged left atrium and left ventricle with a decreased 
ejection fraction with congestive heart failure and atrial 
fibrillation.  She notes that he had very well controlled 
hypertension.  The physician further notes that the veteran 
had a long history of chronic pain and major depression and 
opines that these conditions "most likely than not were 
inductors and/or aggravators of his cardiac condition."  She 
states that the veteran was admitted with a large gallbladder 
stone and an obstructive stone in the cystic duct, which 
required surgical resolution, but that his weak heart 
condition did not allow such resolution and that his heart 
condition was the precipitant factor for his death.  

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 5107(b).  
That is, the weight of the evidence is against a showing that 
a service-connected disability or any incident of service is 
the primary or a contributory cause of the veteran's death.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The Board acknowledges the appellant's argument that the 
veteran's service-connected major depression may have 
aggravated his cardiac condition, a condition that 
significantly contributed to his death, as well as the June 
2004 physician's letter that opines the veteran's history of 
chronic pain and major depression were inductors and/or 
aggravators of his cardiac condition.  The physician, 
however, did not specifically state that major depression, in 
and of itself, is the proximate cause, whether primary or 
contributory, of the veteran's death.  

The Board finds more probative, the February 2005 VA medical 
opinion that any claim that the veteran's service-connected 
conditions of depression and/or paralysis of the 5th cranial 
nerve are related to his death, is speculative and does not 
rise to the level of reasonable medical certainty.  The Board 
finds this opinion to be probative as it was based on a 
complete review of the veteran's claims file, including his 
VA treatment records.  There is no indication that the VA 
physician, who submitted an opinion in June 2004, reviewed 
the veteran's claims files or his medical records in reaching 
her opinion.  Additionally, the physician did not offer a 
rationale for her opinion.  For these reasons, the Board must 
find the February 2005 opinion to be more probative than the 
June 2004 opinion.  Thus, the preponderance of the evidence 
is against the appellant's claim.  38 U.S.C.A. § 5107(b).  
The appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


